Citation Nr: 1530675	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent disabling for post-traumatic stress disorder (PTSD) prior to August 15, 2014 an in excess of 70 percent thereafter.

2. Entitlement to an effective date prior to September 27, 2013 for the grant of service-connection for PTSD.


REPRESENTATION

Appellant represented by:	Lawrence Stokes, Agent


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1993 to August 1995 and October to December 1996.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from January 2014 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her August 2014 VA Form 9, the Veteran requested a videoconference hearing with a member of the Board. She has not been scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board videoconference hearing. The RO should notify the Veteran and her representative of the date, time and place of the hearing. After the hearing is conducted, or in the event the Veteran withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




